[Cite as Gay v. Gay, 2012-Ohio-5534.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

TIFFANY R. GAY                               :
                                             :     Appellate Case No. 25000
        Plaintiff-Appellee                   :
                                             :     Trial Court Case No. 10-DR-1128
v.                                           :
                                             :
AARON A. GAY                                 :     (Civil Appeal from Common Pleas
                                             :     (Court, Domestic Relations)
        Defendant-Appellant                  :
                                             :
                                          ...........

                                         OPINION

                           Rendered on the 30th day of November, 2012.

                                          ...........

TIFFANY R. GAY, 1812 Kensington Drive, Dayton, Ohio 45406
     Plaintiff-Appellee, pro se

AARON A. GAY, 3031 Garvin Road, Apartment H, Dayton, Ohio 45405
    Defendant-Appellant, pro se

                                         .............

FAIN, J.

        {¶ 1}    Defendant-appellant Aaron Gay appeals from a divorce judgment rendered by

the Montgomery County Common Pleas Court, Division of Domestic Relations. Mr. Gay

contends that the trial court erred with regard to the division of debt. He further contends that
he should be awarded certain items of personal property.

        {¶ 2}   Mr. Gay has failed to submit a transcript of the hearing held before the trial

court. Therefore, he cannot overcome the presumption of regularity, and we must presume

that the evidence before the trial court supported the findings of fact and conclusions of law

set forth in the judgment. Accordingly, the judgment of the trial court is Affirmed.



                               I. The Course of Proceedings

        {¶ 3}   Tiffany and Aaron Gay were married in November 2009. Ms. Gay brought

this action for divorce in October 2010. Mr. Gay filed an answer and counterclaim.          The

parties have no children born of the marriage. The matter was tried to the court in September

2011.

        {¶ 4}   Following the hearing, the trial court issued a Final Judgment and Decree of

Divorce. Of relevance hereto, the trial court found that the “parties do not have any joint

debt.” The trial court ordered each party to pay the individual debts in their respective names.

 The trial court also found credible Ms. Gay’s testimony that the debts owed to Verizon,

Vectren and DP& L were incurred after she left the marital residence. Therefore, the trial

court assigned those debts to Mr. Gay. Finally, the trial court also assigned the debt owed on

a Saturn Vue vehicle to Mr. Gay, finding that members of Mr. Gay’s family had the car

removed from Ms. Gay’s residence and never returned it to her.

        {¶ 5}   Mr. Gay appeals.



          II. In the Absence of a Transcript of the Hearing in the Trial Court,

                We Cannot Determine that the Judgment of the Trial Court
[Cite as Gay v. Gay, 2012-Ohio-5534.]
                        is Against the Manifest Weight of the Evidence

         {¶ 6}   Mr. Gay fails to set forth any assignments of error, as required by App.R.

16(A)(3). After reviewing the argument in his brief, we infer the following assignment of

error:

                 THE JUDGMENT OF THE TRIAL COURT IS AGAINST THE MANIFEST

         WEIGHT OF THE EVIDENCE.

         {¶ 7}   Mr. Gay argues that the trial court erred by assigning to him the debts owed to

Verizon, DP&L and the debt owed on the Saturn Vue. Mr. Gay also argues that Ms. Gay

should be responsible for one-half of a debt owed to Value City Furniture. However, there is

nothing in the record before us to indicate that either party owes a debt to Value City

Furniture. He further contends that Ms. Gay should be ordered to give him a “comforter set

and microwave given by his family,” as well as “music cd’s that where [sic] in the apartment

valued at $250.00.”

         {¶ 8}   Mr. Gay has failed to provide a transcript of the proceedings before the trial

court, as required by App.R. 9(B). Indeed, a review of the notice of appeal and the Civil

Docketing Statement filed by Mr. Gay indicates that he failed to request a written transcript of

the hearing before the trial court. Thus, we have no way to review the evidence presented to

the court and we cannot conclude that the evidence fails to support the trial court findings with

regard to the subject debts, or that those findings are against the manifest weight of the

evidence. Although Mr. Gay has attached documents to his appellate brief that he contends

support his claims, we cannot determine, in the absence of a transcript, whether these

documents were presented in evidence. We cannot, therefore, consider these documents in

determining whether the trial court’s findings are against the manifest weight of the evidence
                                                                                            4


or are unsupported by the evidence.

       {¶ 9}    With regard to Mr. Gay’s contention that Ms. Gay should provide certain

items of personal property to him, we note that the trial court made the following ruling with

regard to the parties’ personalty:

                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that [Ms. Gay]

       will provide [Mr. Gay] with 1/2 of the silverware, glasses and dishes within 30 days of

       the filing of the Final Judgment and Decree of Divorce. All other personal property

       has been equitably divided.

       {¶ 10} The trial court further stated that it found credible Ms. Gay’s testimony that

she had no other personal property belonging to Mr. Gay.

       {¶ 11} Again, without the benefit of a transcript of the hearing, we cannot find that

this provision in the decree is against the manifest weight of the evidence or is unsupported by

the evidence.

       {¶ 12} Mr. Gay’s sole assignment of error is overruled.



                                      III. Conclusion

       {¶ 13} Mr. Gay’s sole assignment of error having been overruled, the judgment of the

trial court is Affirmed.

                                        .............

DONOVAN and FROELICH, JJ., concur.

Copies mailed to:

Tiffany Gay
Aaron Gay
[Cite as Gay v. Gay, 2012-Ohio-5534.]
Timothy D. Wood